Citation Nr: 0516414	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-17 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a June 11, 1996, rating decision was clearly and 
unmistakably erroneous in not granting a 100 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD) prior to August 28, 1989.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.  

In a decision dated June 30, 2000, the Board found that an 
adequate substantive appeal had not been filed from the RO's 
decision finding that the June 11, 1996, rating decision was 
not clearly and unmistakably erroneous in not granting a 100 
percent disability evaluation for PTSD prior to August 28, 
1989.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 28, 2001 Order, the Court vacated the Board's 
decision in accordance with a Joint Motion for Remand, and 
this issue was returned to the Board.  Subsequently, in a 
January 28, 2002 decision, the Board once again reviewed the 
veteran's claim in accordance with the February 2001 Court 
Order, and denied it on the grounds that the veteran did not 
allege specific errors of fact or law in the June 11, 1996, 
rating decision.  However, in a January 11, 2005 Order, the 
Court vacated and remanded the January 2002 Board decision 
for re-adjudication of the case in light of Simmons v. 
Principi, 17 Vet. App. 104 (2003).  The Court Ordered the 
Board to dismiss the veteran's claim, as opposed to deny the 
claim, as the veteran failed to raise a valid claim of clear 
and unmistakable error in a rating decision.


FINDING OF FACT

The pleadings submitted by the veteran fail to clearly and 
specifically set forth alleged errors of fact or law in the 
June 11, 1996 RO decision, the legal or factual basis for the 
allegations of error, and why the result (the grant of a 100 
percent disability evaluation for PTSD effective from August 
28, 1989) would have been different but for such alleged 
errors.


CONCLUSION OF LAW

The veteran has failed to raise a valid claim of clear and 
unmistakable error in the June 11, 1996 rating decision.  38 
C.F.R. § 3.105(a) (2004); Simmons v. Principi, 17 Vet. App. 
104 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual background

In December 1988, the RO granted the veteran service 
connection for PTSD and assigned a 30 percent disability 
rating from December 1986.  The veteran was notified of the 
RO's decision and of his appellate rights by letter dated 
April 6, 1989.  He perfected an appeal to the Board 
concerning the effective date of the award of service 
connection.

The veteran was afforded a VA psychiatric examination on 
August 18, 1989.  He was diagnosed as having PTSD with severe 
anxiety and his level of functioning was described as fair to 
poor.  He was then hospitalized for treatment of PTSD from 
August 28 to September 29, 1989.  It was noted that he was 
severely disabled and unemployable.  His global assessment of 
functioning was very poor.

In December 1989, the RO assigned a temporary total rating 
for PTSD from August 28 to September 30, 1989, and confirmed 
the 30 percent rating from October 1, 1989, forward.  The 
veteran was notified of the RO's decision and of his 
appellate rights by letter dated January 29, 1990.  He 
perfected an appeal to the Board concerning the assignment of 
the 30 percent rating.

In July 1990, a hearing officer awarded the veteran an 
effective date of August 11, 1986, for service connection for 
PTSD.  The RO implemented the hearing officer's decision by 
means of an August 1990 rating decision.  In November 1991, 
the RO assigned a 50 percent disability rating for the 
veteran's PTSD, from March 1991.

The Board remanded the claim for an increased rating for PTSD 
in December 1994. Following completion of the development 
requested by the Board, in June 1996 the RO assigned a 100 
percent rating for the veteran's PTSD, from August 28, 1989, 
the date of his claim for an increased rating and/or VA 
hospitalization.  This was considered to be a full grant of 
the benefit sought on appeal.  The veteran was notified of 
the RO's decision and of his appellate rights by letters 
dated June 20 and June 21, 1996.  He did not appeal.

The next correspondence received from the veteran was a 
statement received at the RO in May 1998.  He stated that 
there was clear and unmistakable error in the June 1996 
rating decision that assigned an effective date in August 
1989 for the 100 percent rating for PTSD.  Specifically, he 
stated that he should have been assigned an effective date of 
August 11, 1986, or the date of the initial claim for service 
connection.  He stated that a 30 percent rating was granted 
and that it was continually appealed.

In June 1998, the RO found that the June 11, 1996, rating 
decision was not clearly and unmistakably erroneous in not 
granting a 100 percent disability evaluation for PTSD prior 
to August 28, 1989.  In his notice of disagreement (NOD), the 
veteran stated that the effective date should have been in 
1986 and not 1989.  A statement of the case was issued in 
October 1998.  In a November 1998 VA Form 9, the veteran 
stated, "In reply to SOC of 11-6-98 please forward case to 
BVA." In February 1999, the RO received a VA Form 646 from 
the veteran's representative. The form contained only 
identifying information for the veteran and the 
representative, a date, a signature, and a box checked before 
the statement, "I rest the appeal on the answer to the 
statement of the case and the hearing on appeal (if 
conducted) and I have no further argument."



II. Legal analysis

A. Duty to assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).

The Court has held that the provisions of the VCAA do not 
apply to a claim based on a previous final decision having 
been the result of clear and unmistakable error.  See Livesay 
v. Principi, 15 Vet. App. 165, 174 (2001) (en banc).  The 
Court found that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process." See Livesay, 15 Vet. App. at 178.  As 
such, an allegation of clear and unmistakable error does not 
actually represent a "claim" but rather is a collateral 
attack on a final decision.  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the issue of 
whether a June 11, 1996, rating decision was clearly and 
unmistakably erroneous in not granting a 100 percent 
disability evaluation for PTSD prior to August 28, 1989.

In any event, over the course of this appeal the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2004).

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Accordingly, the Board will 
proceed to a decision on the appealed issue.

B.  Application of law to the facts

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2004).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority or 
except as provided in 38 C.F.R. § 3.105.  See also 38 
U.S.C.A. § 5109A (West 2002).  The veteran was notified of 
the June 1996 rating decision and his appellate rights by 
means of a June 21, 1996, letter.  He did not disagree with 
that decision; therefore, it is final.  See 38 U.S.C.A. § 
7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d) and 
20.302(a) (2004).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court set forth a three-pronged test to be used in 
determining whether clear and unmistakable error is present 
in a prior final determination:

(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions in existence at that time were 
incorrectly applied;

(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time of the prior determination; and

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind 
of "error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . . . If a claimant-appellant wishes to reasonably 
raise clear and unmistakable error there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error . . . that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming clear and unmistakable error on the basis 
that the previous adjudication had improperly weighed and 
evaluated the evidence can never satisfy the stringent 
definition of clear and unmistakable error.  Id. at 44; see 
also Russell, 3 Vet. App. 310.  Similarly, the Court has 
rejected as being too broad general and unspecified 
allegations of error based on the failure to follow 
regulations, failure to give due process, failure to accord 
benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error." See Fugo, 6 
Vet. App. at 44.

The veteran has alleged clear and unmistakable error in the 
June 1996 rating decision.  He argued that he should have 
been awarded an effective date in August 1986 rather than 
August 1989 for a 100 percent rating for PTSD because a 30 
percent rating was granted from 1986 and he continually 
appealed that claim.  That is the sum and total of the 
argument and allegations presented to support his claim.  He 
has cited no law or regulations relevant to such a claim and 
has not argued that any statutory or regulatory provisions 
were incorrectly applied.  Moreover, he has not articulated 
any error of fact committed on the part of the RO in 
conjunction with the June 1996 rating decision, let alone 
presented an allegation with the specificity required to 
demonstrate clear and unmistakable error on its face.  He has 
not provided persuasive reasons explaining why the result of 
the final RO rating decision would have been manifestly 
different but for the alleged error.  He simply has not 
alleged that the facts contained in the record at the time of 
the 1996 rating decision were incorrect in any manner.  At 
best, the veteran's statement amounts to no more than a broad 
allegation of a failure to follow the regulations, or a 
general, unspecific error, which cannot form the basis of a 
clear and unmistakable error claim.

Therefore, a claim of clear and unmistakable error in the 
June 11, 1996, rating decision has not been pled with 
sufficient specificity to raise a valid claim.  In essence, 
the veteran feels that he should have been granted a 100 
percent rating for PTSD prior to 1989.  However, he has not 
pointed to any error of fact or any error in the application 
of the law which is such that it would compel the conclusion 
that the result would have been manifestly different but for 
the error.  The issue in this case is a legal one, that is, 
whether the appellant has met the legal requirements for 
pleading clear and unmistakable error.  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  

Notwithstanding, as noted above, the Board's decision of 
January 2002 was vacated by the Court's Order of January 2005 
solely on the basis of an intervening change in the law, 
specifically a precedent decision of the Court dated in June 
2003, Simmons v. Principi, 17 Vet. App. 104 (2003), which 
extended the ruling in Disabled American Veterans (DAV) v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000) to RO rating decisions 
challenged on the grounds of clear and unmistakable error.

In DAV v. Gober, the Federal Circuit invalidated the rule 
codified at 38 C.F.R. 
§ 20.1404(b) regarding the pleading requirements for a motion 
alleging clear and unmistakable error in a Board decision.  
The former section 20.1404(b) invalidated by DAV v. Gober 
provided that the Board could deny a motion alleging clear 
and unmistakable error in a prior Board decision which failed 
to clearly and specifically set forth the alleged errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations, failure to give 
due process, and other general, non-specific allegations of 
error are examples of allegations that will not meet the 
pleading requirements under this section.  Id. As revised 
following issuance of the DAV v. Gober Federal Circuit 
decision, the amended section 20.1404(b) left intact the 
legal standard necessary to plead error, but eliminated the 
more stringent denial-of-motion criteria and replaced it with 
language stating that insufficient pleadings would be 
"dismissed without prejudice to refiling." See 66 Fed. Reg. 
35903 (July 10, 2001).  This amendment to 38 C.F.R. § 
20.1404(b) had the effect of allowing a claimant to re-file 
his motion without the adverse impact of finality.  See 38 
C.F.R. § 20.1409(b) & (c).

In the Simmons case, the Court held that to the extent its 
case law "can be read to hold that it is permissible to 
deny, rather than dismiss without prejudice [to refiling], a 
CUE [clear and unmistakable error] claim as to a prior final 
RO decision because an appellant failed to meet pleading 
specifications, such opinions have been overruled by DAV v. 
Gober, supra." Simmons, 17 Vet. App. at 114.  Because this 
case involves allegations of clear and unmistakable error in 
a prior rating decision that the Board denied in the January 
2002 decision as a matter of law, the Court instructed the 
Board to reconsider its decision in light of the Court's 
decision in Simmons.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision." The Board's analysis has been undertaken with 
that obligation in mind.

The Board observes, however, that the Court did not identify 
any substantive defects in the Board's January 2002 decision.  
The sole reason for remands as stated in the Court Order was 
the Simmons case, which was handed down after the Board's 
January 2002 decision.

In this case, the veteran did not appeal the RO's December 
1988 rating decision assigning a 30 percent disability rating 
for PTSD from 1986.  See 38 U.S.C.A. 
§ 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d) and 
20.302(a) (2004).  He was notified of this decision and his 
appellate rights by letter dated April 6, 1989.  38 C.F.R. 
§ 3.104(a) (2004).  His notice of disagreement received in 
November 1989 made no mention of the disability rating 
assigned for PTSD; rather, he disagreed only with the 
effective date of the award of service connection.  No 
correspondence was received from the veteran dated within one 
year of the April 1989 notice letter expressing 
dissatisfaction with the RO's assignment of the 30 percent 
rating.  See 38 C.F.R. § 20.201 (2004).  Therefore, the RO's 
December 1988 decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2004).

The veteran's claim for an increased rating for PTSD was 
received on August 28, 1989, and the RO's assignment of an 
effective date of August 28, 1989, for a 100 percent rating 
for PTSD was supported by the evidence then of record and in 
accordance with the law.  See 38 C.F.R. §§ 3.157, 3.400(o)(1) 
(2004).  Even if the RO had accepted the August 18, 1989, VA 
examination report as a claim for an increased rating, the 
result would have been the same because payment of monetary 
benefits based on an increased award of compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (2004).

In short, neither the veteran nor his representative has 
identified any error of fact, or any error in the application 
of the law, in the June 1996 rating decision such that, but 
for the error, the result would have been manifestly 
different. The veteran has not met his responsibility of 
supporting his claim of clear and unmistakable error.

The Board finds no basis to remand this case to the RO for 
readjudication under the Simmons rule.  Such remand would be 
useless.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
believes that the tenor of the January 2005 Court Order and 
the holding in Simmons, as well as the lack of specific 
subsequent CUE argument by and on behalf of the veteran, all 
lead to the conclusion that the veteran will be better served 
if the current appeal is dismissed by the Board and he starts 
with a clean slate at the RO with respect to any clear and 
unmistakable error claims.  The Board therefore dismisses 
this claim without prejudice to refiling.


ORDER

The issue of whether a June 11, 1996, rating decision was 
clearly and unmistakably erroneous in not granting a 100 
percent disability evaluation for PTSD prior to August 28, 
1989 is dismissed without prejudice to refiling.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


